Citation Nr: 0032373	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for shortening of the 
left lower extremity.

2.  Entitlement to service connection for chronic back pain.

3.  Entitlement to service connection for congenital spinal 
stenosis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her mother



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from October 1997 to July 1998.  
These matters come to the Board of Veterans' Appeals (Board) 
from February and March 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for the 
disabilities shown on the title page.  The RO denied 
entitlement to service connection for the claimed 
disabilities on the basis that the claims were not well 
grounded.  The veteran has perfected an appeal of that 
decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Congenital or developmental defects, refractive error of the 
eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The manifestation of pain, in the absence of any objective 
medical evidence of underlying pathology, does not constitute 
a "disability" for which service connection can be granted.  
A diagnosis of "continuing pain" does not constitute a 
medical diagnosis of disability if there is no indication 
that the examiner, based on his/her medical expertise rather 
than the veteran's reported history, found any disability 
relating back to service.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

The veteran's service medical records show that no 
abnormality of the musculoskeletal system was noted on entry 
into service.  In May 1998, less than six months following 
her entry on active duty, she complained of right hip pain 
with no history of trauma.  On examination she walked with a 
normal gait, range of motion of the right hip was normal, 
strength was reduced to 4/5 due to pain, and the neurological 
and vascular systems were intact.  An X-ray study of the 
right hip showed no abnormality, and her complaints were 
assessed as "hip pain."  In June 1998 the veteran stated that 
the right hip pain had a gradual onset following physical 
training, with no known injury.  She also reported having had 
chronic hip pain in her youth and a history of tibial stress 
fractures.  Examination at that time revealed a leg-length 
discrepancy, in that the right leg was more than 1/2 inch 
longer than the left.  A bone scan in July 1998 was normal, 
and her complaints were attributed to biomechanical pelvic 
pain.  She was administratively discharged from service in 
July 1998 due to an adjustment disorder with depressed mood.

Treatment records from John Connolly, M.D., show that in 
September 1998, following her separation from service, the 
veteran complained of right hip pain that radiated into the 
low back.  Examination again showed that the left lower 
extremity was shorter than the right, but an X-ray study was 
normal.  During a November 1998 VA orthopedic examination she 
reported that the onset of low back pain occurred late in 
1997 or early in 1998, with a gradual onset and no traumatic 
injury.  Following the examination and an X-ray study the 
examiner found that the leg length discrepancy was, at most, 
3/8 of an inch.  He provided an assessment of low back pain, 
etiology undetermined.  A VA medical examination at that time 
resulted in a diagnosis of a shorter left lower extremity, 
with resultant low back and right hip pain.  A November 1998 
magnetic resonance image (MRI) of the lumbar spine, which was 
obtained by Dr. Connolly, revealed no significant 
abnormalities, with the exception of incidental congenital 
spinal stenosis without secondary lateral recess disease or 
hypertrophic facet arthritis.

With the exception of the leg length discrepancy and the 
incidental finding of congenital spinal stenosis, the 
veteran's complaints of low back and right hip pain are not 
supported by any objective medical evidence of any underlying 
pathology.  Her claim of entitlement to service connection 
for the low back pain is, therefore, dependent on a finding 
of whether the leg length discrepancy or spinal stenosis, 
neither of which were noted on her entry into service, were 
incurred in service or, if pre-existing service, were 
aggravated during service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, re-defines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the veteran's claims, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  For these reasons a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, and 5103A) are fully completed.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who evaluated or treated 
the veteran for a right hip or low back 
disorder since her separation from 
service.  She should also identify her 
family physician and any other doctor (or 
medical facility) by which she was 
evaluated or treated for hip or back pain 
prior to service, including during her 
youth.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination for 
the purpose of determining the etiology 
of her right hip and low back complaints.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.  If the 
examiner finds that additional 
examinations are necessary in order to 
provide the information requested below, 
the additional examinations should be 
provided.

The examiner should conduct a thorough 
orthopedic examination of the right hip 
and low back and provide a diagnosis for 
any pathology found.  The examiner should 
specifically address whether (s)he agrees 
with the assessment of congenital spinal 
stenosis reportedly shown by MRI in 
November 1998 as noted by Dr. Connolly; 
whether such, if found, would have by its 
nature (i.e., if it is congenital) 
preexisted service; whether it is a 
disease or defect; whether it underwent a 
permanent increase in severity during 
service; and whether it is the likely 
cause of any back pain.  If the examiner 
does not find any evidence of pathology, 
he/she should so state.  Based on review 
of the medical evidence of record and 
sound medical principles, the examiner 
should also provide an opinion regarding 
the onset and/or etiology of any right 
hip or low back pathology.  Specifically, 
the examiner should provide an opinion on 
whether any leg length discrepancy, in 
the absence of any trauma, is evidence of 
pathology and whether the abnormality, if 
found, is related to a disease or injury 
that occurred coincidental with service 
or pre-existed service.  If the examiner 
finds that the abnormality pre-existed 
service, he/she should provide an opinion 
on whether the underlying pathology 
underwent an increase in severity during 
service, or whether the complaints 
documented in the service medical records 
constituted no more than a flare-up of 
symptoms.  The examiner should provide 
the complete rationale for his/her 
opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
shortening of the left lower extremity, 
chronic low back pain, and congenital 
spinal stenosis.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


